IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

ANY WHERECOMMERCE, INC.

 

and BBPOS LIMITED CIVIL ACTION FILE NO.
Plaintiffs,
VS.
INGENICO, INC., INGENICO JURY TRIAL DEMANDED

CORP., INGENICO GROUP, SA,
and INGENICO VENTURES SAS

Defendants.

 

COMPLAINT

Plaintiffs AnywhereCommerce, Inc. (“AnywhereCommerce”) and BBPOS
Limited (““BBPOS,” and together, “Plaintiffs”), by and through their attorneys,
hereby file this civil action complaint against the above-named defendants (each, a
“Defendant”; collectively, or in any combination thereof, ““Defendants”), and show
the Court as follows:

I. INTRODUCTION

1. This is a business tort action for tortious interference and breach of
contract and theft of trade secrets against French payments technology behemoth,
Defendant Ingenico Group, SA (individually, or generally, “Ingenico,” as the

context requires); its primary United States subsidiaries, Defendants Ingenico Corp.

4851-8098-93 14.2
and Ingenico, Inc.; and its France-based acquisition vehicle, Defendant Ingenico
Ventures SAS.

2. The Ingenico Defendants tortiously interfered with Plaintiffs’
relationships with First Data Corporation (“FDC” or, generally, “First Data”), First
Data Merchant Services Corporation (““FDMS”) (First Data’s merchant acquiring
business arm), and their affiliates and partners, giving rise to common law claims
for tortious interference with contracts). Additionally, Defendants have thieved
Plaintiffs’ trade secrets and business plans, continuing to profit from that theft,
giving rise to claims for misappropriating trade secrets and other rights/privileges at
common law, under Georgia’s Trade Secrets Act (O.C.G.A. §§ 10-1-760, et seq.),
Massachusetts Trade Secrets Act (Chapter 93 of General Laws, Section 19), the
Defend Trade Secrets Act of 2016 (18 U.S.C. § 1836, et seq.), and the Lanham Act
(15 U.S.C. § 1125(a)), as well as giving rise to claims for breach of contract and
unjust enrichment. Defendants also violated Georgia Deceptive Trade Practices Act
(O.C.G.A. § 10-1-372(a)) and Georgia Fair Business Practices Act (O.C.G.A. §§ 10-
1-390, ef seq.).

Il. THE PARTIES TO THIS COMPLAINT
A. Plaintiffs
3. Plaintiff AnywhereCommerce is a foreign corporation that is

incorporated under the laws of the Canada Business Corporations Act as of July 15,

Page 2
4851-8098-93 14.2
2011. Its principal place of business in the United States is located at 4585 North
Maroa Avenue, Fresno, CA 93704.

4, Plaintiff BBPOS is a Hong Kong corporation. Its principal place of
business is located at Suite 1903 - 1904, Tower 2 Nina Tower, No. 8 Yeung UK
Road, Tsuen Wan, N.T., Hong Kong.

B. Defendants

5. Defendant Ingenico Inc. (“Ingenico GA”) is a wholly-owned subsidiary
of Defendant Ingenico Corp. (a Delaware holding company) that is organized and
existing under the laws of the State of Georgia. It purports to be the successor-in-
interest by merger to ROAM Data, Inc. (“ROAM”), a Boston-based mobile point of
sale device supplier, pursuant to an Agreement and Plan of Merger dated December
13, 2017. Its principal place of business is located at 3025 Windward Plaza, Suite
600, Alpharetta, Georgia 30005.

6. Ingenico Corp. (“Ingenico DE”) is a wholly-owned subsidiary of
Defendant Ingenico Group, SA (the French parent company for the payments
technology conglomerate) that is registered to do business in Georgia, but is
organized and existing under the laws of the State of Delaware. Its principal place
of business is located at 3025 Windward Plaza, Suite 600, Alpharetta, Georgia

30005.

Page 3
4851-8098-9314.2
7, Defendant Ingenico Group, SA (“Ingenico Group”) is a société
anonyme that is organized under the laws of France with a principal place of business
located at 28-32 boulevard de Grenelle, 75015 Paris, France.

8. Defendant Ingenico Ventures SAS (“Ingenico Ventures”) is a société
par actions simplifiée that is organized under the laws of France with a principal
place of business located at 28-32 boulevard de Grenelle, 75015 Paris, France.
Ingenico Ventures was formed to, among other things, acquire and hold ownership
interests in ROAM. By 2015, ROAM was a fully-owned subsidiary of Ingenico
Ventures.

Il. JURISDICTION & VENUE

9. This is an action under both state law and federal law, including the
Defend Trade Secrets Act of 2016 and the Lanham Act, seeking to recover, among
other things, compensatory damages, statutory damages, double damages, costs of
suit, and reasonable attorney’s fees.

10. Jurisdiction is based upon 28 U.S.C. § 1331, federal question, insofar
as this case concerns claims under 18 U.S.C. § 1836(b), Misappropriation of Trade
Secrets, and 15 U.S.C. § 1125(a), the Lanham Act.

11. This Court also has diversity over the state law claims under 28 U.S.C.

§ 1332. Plaintiffs are a dual American and foreign citizen and foreign citizen,

Page 4
4851-8098-9314.2
respectively, and Defendants are citizens of different States and foreign states and
the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

12. Jurisdiction for violations of state law and state statutory claims may
also be based upon 28 U.S.C. §1367(a), insofar as those claims are based upon a
common nucleus of operative facts with Plaintiffs’ federal claims, and the entire
action commenced by this complaint constitutes a single case that would ordinarily
be tried in one judicial proceeding.

13. Venue is proper under 28 U.S.C. § 1391(b)(2) in that a substantial part
of the events or omissions giving rise to the claim occurred in this District.

IV. FACTUAL BACKGROUND

A. The Strategic Partnership Of AnywhereCommerce And BBPOS

14. Plaintiff AnywhereCommerce is in the credit card processing business.
It was the first technology company to develop and market a mobile payment
“dongle” that connects to the audio port of a wireless device (smartphone, tablet,
PDA) and has since cornered the market on controlling the rights to all relevant
patents related to mobile payment transactions done on smartphones/tablets.

15. Plaintiff BBPOS is an mPOS! solution provider headquartered in Hong

Kong. It is a leading innovator, designer, and manufacturer of end-to-end mobile

 

1 “mPOS” means “mobile point of sale.”

Page 5
4851-8098-9314,2
point of sale (“POS”) solutions. Utilizing various patents, BBPOS manufactured
mobile POS terminals for AnywhereCommerce and others globally.

16. Notably, much of the patented mPOS technology utilized by Plaintiffs
was invented, developed, and patented through the collaboration and joint efforts of
a group of engineers and payments entrepreneurs, associated with both BBPOS and
AnywhereCommerce, doing business as “HomeATM” at the time, that came
together in or around 2006. This group included, among others, (4) Ben Lo (“Lo”)
and Jimmy Tang (“Tang”) of BBPOS, on the one hand, and (ii) Mitchell Cobrin
(“Cobrin”), Michael Kron (“Kron”), and Kenneth Mages (“Mages”) of the
HomeATM d/b/a, on the other.?

17. Early in its inception, AnywhereCommerce focused on creating
scalable mobile payments processes, nationally, and winning customers in the
United States, where these emerging mPOS technologies were first fully embraced.

18. In 2012, AnywhereCommerce went global, even as its domestic
supplier efforts continued. It soon began servicing foreign markets and signed
various distribution agreements in First Data’s Asia Pacific and Latin America
regions as it pursued finalization of the written agreement to cover First Data’s

domestic mPOS supplier business. AnywhereCommerce is now a recognized,

 

* Mages, one of the inventors of certain relevant patents, was the first Chairman/CEO
of what is now AnywhereCommerce. Lo, at times, was or performed the function
of a CTO for AnywhereCommerce.

Page 6
4851-8098-9314.2
global payments technology provider. As AnywhereCommerce’s primary
manufacturer and technology developer, BBPOS was a critical component of
AnywhereCommerce’s overall business plan.

19. The resilient alliance between AnywhereCommerce and BBPOS (then
operating from Canada and Hong Kong, respectively) withstood the test of time, in
part, because their operations are complementary and philosophically aligned.

20. Beginning in 2010, BBPOS licensed and then moved to sublicense
certain rights to use technology and/or techniques owned or controlled by
AnywhereCommerce or its affiliates incident to its core operations in manufacturing,
distributing, and selling mobile payments processing products, devices, and services
in and throughout China with a world-wide reach.

21. The scope and limitations of BBPOS’s licensing rights are evidenced,
in part, by two contracts, namely: {i) that certain License Agreement and Non
Competition Agreement dated March 18, 2010 (the “Original License”), by and
between the Licensor, “HomeATM EPayment Solution,” who is now
AnywhereCommerce, and the Licensee, BBPOS; and (ii) that certain License
Agreement and Non-Competition Agreement dated July 1, 2013 (the “Second
License”), by and between the Licensor, 4361423 Canada Inc. (“436 Canada”),

AnywhereCommerce’s parent, and the Licensee, BBPOS.

Page 7
4851-8098-9314,2
22. Under the Original License, the Licensor granted to the Licensee “a
non-exclusive license to use the Intellectual Property Rights in the Region in relation
to the Products.” See Original License at §2.1. The scope of the licensed rights
granted reads as follows:

(1) “Intellectual Property Rights” is defined as “trademark, design,
or patent and other intellectual property rights of DIMF technology
titled the Apparatus and Method for Commercial Transactions
Using a Communication Device”.

See §1.1 (emphasis in original).

(2) “Products” is defined as “the communication device using the
DTMF technology”.

Id.

23. Years later, 436 Canada and BBPOS entered into the Second License,
which terminated and superseded the Original License as of an effective date of July
1, 2013, whereby 436 Canada granted to BBPOS a “non-exclusive license with a
right to sub-license to Sublicensees .. . to use and/or practice the Licensed Patent
Rights for the purpose of manufacturing, distributing and selling Products in the
Region.” /d. at §3.1.

24. With reference to an attached schedule of patented and patent-pending
technology (by patent/application numbers and applicable jurisdictions listed
thereon), “Licensed Patent Rights” is defined as follows:

[T]he patents and patent applications owned by the Licensor or
its Affiliate and listed in Exhibit-B attached hereto in the

Page 8
4851-8098-9314.2
jurisdictions listed thereunder, together with all patents issuing
from any listed pending patent application, including any future
divisionals, continuations, continuations-in-part, reissues, re-
examinations and extensions thereof, and all foreign counterparts
of such applications and patents|.]

See $1.4.
25. The Second License also identifies the parameters of permitted uses for
the manufacture, distribution, and sale of “Products,” meaning:
{A|ny and all hardware, software, systems, devices and methods
that incorporate or are designed, manufactured or produced by
the Licensee or its Affiliate, directly or indirectly, using the
technologies and/or techniques encompassed within the
Licensed Patent Rights and/or invention claimed in the Licensed
Patent Rights[. |

Id, at §1.7.

26. At § 9.2 of the Second License, the Plaintiff parties acknowledge the
existence of the BBPOS’s and ROAM’s Engineering Development and License
Agreement dated May 4, 2010 as amended August 15, 2010 (the “ROAM
Sublicense”), a copy of which is attached hereto as Exhibit A; the Licensor “consents
to such agreement” as of July 1, 2013 and further agrees not to grant to ROAM or
Ingenico S.A. or their respective affiliates any rights to use the Licensed Patent
Rights.

27. Today, AnywhereCommerce (via 436 Canada) controls a growing

international patent portfolio covering mPOS solutions utilizing handheld devices.

This includes existing and future-anticipated devices with broad application and

Page 9
4851-8098-9314.2
features, such as audio jack, bluetooth, EMV, smart cards, optical scanners, barcode
readers, efc., and user interfaces such as touch screen, fingerprint, proximity
detectors, cameras, etc. The patent portfolio includes at least eleven United States
patents and several international patents.

28. BBPOS similarly maintains a robust patent portfolio related to the
manufacture of mPOS devices.

29. Asaresult, Plaintiffs AnywhereCommerce and BBPOS each control or
hold rights to various patents and other intellectual property that, together,
effectively lock up the manufacture and supply of mobile point of sale devices
world-wide without infringing upon their respective patents or otherwise licensing
the necessary rights from it to use such patented technology.

B. ROAM Strikes Up Relationships With Plaintiffs

30. ROAM was a technology start-up based out of Boston, Massachusetts
that was founded in 2005 and led by Will Wang Graylin (“Graylin”). It had a mobile
commerce platform that was directly competitive with the
AnywhereCommerce/BBPOS strategic partnership. However, it was nevertheless
dependent upon use of Plaintiffs’ patents and intellectual property, consisting of
mobile card readers, software development kits (‘SDK’s”), application program
interfaces (“‘API’s”), a mobile payments engine, and other services. This

relationship was set forth in the ROAM Sublicense agreement.

Page 10
4851-8098-9314.2
31. As of the effective date of the ROAM Sublicense, the Original License
was in effect by and between HomeATM/AnywhereCommerce, on the one hand,
and BBPOS, on the other, and the sole source of BBPOS’s licensed rights to use the
Intellectual Property Rights.

32. Section 1.1 of the ROAM Sublicense, as amended, states:

The Partner hereby grants to the Company a worldwide,
perpetual, fully-paid license to freely use the Partner Intellectual
Property to make, have made, develop, have developed, use, sell,
offer for sale, import and distribute the Products*, any portion
thereof, or any products similar to or based upon any Products.
For purposes of this Agreement, “Partner Intellectual Property”
shall mean: (a) any and all patents and patent applications
relating to the Products, including without limitation US Patent
Application Number 12/767,831* for secure audio coupled card
swiper filed on April 27, 2010 with the United States Patent and
_ Trademark Office (the “Patent Application”) and any patents
issuing on the Patent Application, including (i) any reissues,
renewals, reexaminations, substitutions or extensions thereof and
foreign equivalents of the foregoing; (ii) any claim of a
continuation-in-part application or patent that is entitled to the
priority date of, and is directed specifically to subject matter
specifically described in, the Patent Application; (iii) any foreign
counterpart thereof (including PCTS); and (iv) any
supplementary protection certificates and any other patent term
extensions, restorations and exclusivity periods and the like of

 

3 Per Schedule I, “Products” refers to the “Encrypted Circle Swipe reader. .
.[connecting] from the audio jack of a mobile device or PC, this was developed by
the Partner, and including any variance of this design” and “EMV capable POS unit
with Bluetooth interface, sometimes referred to as the “BBPOS” currently
completing certification.”

* This application refers to BBPOS’s US Patent No. 8,336,771 (payment card
terminal dongle for communications devices), which is technology at issue in the
Original License.

Page 11
4851-8098-9314.2
the Patent Application; and (b) any copyrights, trademarks, trade
names, trade secrets, knowledge, data and information owned or
controlled by the Partner relating to the Products.

33. ROAM Sublicense § 6.1 provides:

Both parties agree to treat the other’s Confidential Information
(as defined below) as confidential, to take all reasonable
measures to protect and prevent the disclosure of and/or
unauthorized use by third parties of the other parties’
Confidential Information, to exercise at least the same degree of
care exercised for the protection of its own Confidential
Information, and to not use Confidential Information other than
for its intended purpose under this Agreement.

34. Section 4.3 of the ROAM Sublicense provides:

The Company agrees to indemnify and hold [BBPOS] harmless
from any and all losses, costs, liabilities, or expenses (including
court costs and reasonable fees of attorneys and other
professionals) arising out of or resulting from the breach any
warranty, representation or other provision of this Agreement by
the Company or arising out of or resulting from any claim
brought by a third party against [BBPOS] as a result of or relating
to any actual or alleged breach hereof by the Company. In the
event of any such claim, [BBPOS] agrees to notify the Company
promptly of the claim and to permit the Company at the
Company’s expense, to assume control of the defence (sic)
thereof with counsel of the Company’s choosing, and cooperate
with the Company in such defence (sic) at the Company’s
expense.

35. Under §1,.2 of the ROAM Sublicense, the sublicense granted therein
explicitly states that it is not transferable or assignable “in event a sale of the
Company to a competitor with its own POS products” -- unless prior written consent

is given by BBPOS.

Page 12
4851-8098-9314.2
36. As the inventors, licensors, developers, applicants, and/or owners of the
intellectual property and trade secrets handled as described herein, BBPOS invested
substantial time and money into developing the information, data, and work product
that it licensed to ROAM.

37. Access to BBPOS’s trade secret information is restricted by both
physical and electronic means in accordance with prevailing industry standards,
including locks, password protections, the installation of security software, and the
use and enforcement of company security procedures and protocols.

38. Moreover, BBPOS uses commercially reasonable efforts in
maintaining and safeguarding the safety, security, and confidentiality of its own
confidential intellectual property and trade secrets in accordance with prevailing
industry standards, including requiring the execution of non-disclosure agreements
and confidentiality agreements before disclosing the same to third-parties,

C. Ingenico Acquires A Controlling Interest In ROAM And Thieves

and Continues to Thieve Trade Secrets And Processes Belonging
To Plaintiffs

39. Founded in 1980, Ingenico is a significant manufacturer and seller of
card-based, electronic POS payment terminals. Within that space, Ingenico
maintained a relatively steady focus on supplying, to both countertop retail and

multilane large retail merchants, the necessary payments terminals to process in-

store and later online electronic payments. Prior to the theft detailed herein, Ingenico

Page 13
4851-8098-9314.2
largely ignoring the mobile payments space. Indeed, a significant element of the
theft has only been consummated in and post 2017, with its final merger into
ROAM.?

40. As acknowledged in its 2017 Registration Document, up until 2014,
Ingenico had little interest in, and clearly was not operating to capacity, if at all, in
the smaller niche mobile commerce market, involving the supply of mobile card-
readers and mPOS solutions to merchants and merchant acquirers that Plaintiffs
AnywhereCommerce and BBPOS had led.

41. Ingenico acquired a non-controlling 43.92% ownership interest in
ROAM in November 2009. The investment was led by two Ingenico executives,
Christophe Dolique and Vince Tallent (“Tallent”), who created and managed the
newly formed Ingenico Ventures, as a mobile commerce acquisition vehicle for the
company.

42. In conjunction with the investment, Tallent joined ROAM’s founder,

Graylin, as the other member of ROAM’s board of two. By 2011, ROAM had nearly

 

> See Ingenico 2017 Registration Document at 6:

Ingenico embarked upon its technological transformation in 2006. Until 2014,
the Group focused on the acquisition of technology linked to in-store and
online transaction management.

Page 14
4851-8098-9314.2
run out of cash and was on the verge of bankruptcy, according to Graylin and others.®
Subsequently in 2011, Ingenico proposed investment of a total of $50 million in
ROAM, including a proposed acquisition of Plaintiff BBPOS (unbeknownst to
AnywhereCommerce at the time).’

43. Indeed, while feigning some interest in acquiring AnywhereCommerce
since first meeting AnywhereCommerce’s Cobrin in early 2010, Graylin also
targeted for acquisition BBPOS. However, ultimately, rather than actually paying
- full value for the trade secrets belonging to Plaintiffs, Ingenico simply satisfied itself
with the theft of those trade secrets.

44, On February 6, 2012, Ingenico closed on an investment of about $48
million in ROAM, which secured Ingenico Ventures a controlling interest of 83.63%
in ROAM. With this controlling interest, ROAM now fell directly within the
purview of Ingenico Group’s newly-created “Central Operations division” and was
moved thereto, internally, for Ingenico Group’s direct oversight as a “business[]

operated on an international basis and monitored at Group level. Ingenico’s

 

© See Amended Derivative Complaint against Ingenico SA, et al. dated November
29, 2012 pending in the Massachusetts Superior Court in Suffolk at docket no. 12-
4032 (the “ROAM Derivative Compl.”) at J 34-39.

7 See ROAM Derivative Compl. at {J 39-42.

8 See Ingenico 2011 Registration Document at 76.

Page 15
4851-8098-9314.2
Philippe Lazare (“Lazare”) and Christopher Coonen were added to the now
expanded board of three; Ingenico’s Christopher Rotsaert (“Rotsaert”), was
appointed as Vice President of Products.

45. Ingenico’s Lazare, in particular, played an active role in overseeing
Ingenico’s U.S. operations, while simultaneously controlling Ingenico Group.
According Ingenico’s 2017 Registration Document at 105, Lazare was both a
director of Ingenico GA until December 12, 2017 and a director of ROAM until June
8, 2015; in France and elsewhere, Lazare was a director of Ingenico Group from
March 15, 2006 onward, was appointed Chief Executive Officer of Ingenico Group
on July 17, 2007, and then also contemporaneously assumed the role of tts Chairman
on January 20, 2010, which role continued until near the time of this Complaint.

46. Under the watchful eye and direction of Lazare and others in France,
Ingenico installed Rotsaert as Vice President of Products for the illegal purpose of
improperly accessing and stealing ROAM’s technology and trade secrets, including
BBPOS’s designs and trade secrets related to the products it was making for
ROAM.!°

47. According to court filings:

 

” See ROAM Derivative Compl. at {§ 44-45.

10 See ROAM Derivative Compl. at J 48-51.

Page 16
4851-8098-9314.2
48,

In the summer of 2012, Graylin learned that Rotsaert transferred
key technology, knowhow and design information of ROAM
products to Ingenico’s research and development team in France,
including designs and trade secrets from ROAM’s exclusive
vendor BBPOS Ltd, without any commercial agreement in place
between ROAM and Ingenico. In July 2012, Rotsaert organized
a multi day visit with Ingenico engineering personnel to
interview BBPOS personnel on design and trade secrets of the
products BBPOS was making for ROAM. The documents
requested by Rotsaert included schematics, data output format
files, design files, and even source code. All files except for
source code were turned over to Rotsaert. Further detailed
interviews were conducted by Rotsaert and Ingenico engineers
to deduce the trade secrets used in the making of ROAM’s
products by BBPOS. When confronted by Graylin on August
29, 2012 to stop transferring IP to Ingenico, and to catalog the
information Rotsaert obtained, Rotsaert forwarded the files he
obtained and admitted that “the most interesting document is the
schematics. . .” Rotsaert also admitted to the Q&A sessions
between Ingenico and BBPOS to obtain undocumented trade
secrets.'!

Ingenico, through Rotsaert, under the direction of Lazare and Coonen,

then misused the stolen technology and trade secrets, and converted the same to

Ingenico’s exclusive benefit without any reasonable value in return, to develop a

directly competitive EMV” reader.!? This misuse is ongoing.

 

1l See ROAM Derivative Compl. at { 48.

2 EMV stands for Europay, MasterCard, Visa; it is the global standard for chip-
based debit and credit card transactions.

3 See ROAM Derivative Compl. at Jf 49-51.

4851-8098-9314.2

Page 17
49. The foregoing constitutes an acknowledged and continuing theft of
BBPOS’s trade secrets by Ingenico Group and Ingenico Ventures with the assistance
of ROAM’s then-newly appointed executive, Rotsaert, undertaken with Graylin’s
knowledge (if not consent) as ROAM’s lame-duck Chairman of the Board and CEO.

50. The foregoing also constitutes a breach and continuing breach
(acknowledged by no less than two ROAM executives) of the ROAM Sublicense at
§ 6.1,

51. Said breach entitled and continues to entitle BBPOS to indemnification
by Ingenico GA of all related losses, per § 4.3 of the ROAM Sublicense.

52. Though the breach began in the summer of 2012, the breach is in fact
ongoing and continues to this day, and Plaintiffs are presently damaged and continue
to be damaged to this day. The breach has damaged BBPOS insofar as Defendants’
acts have caused a direct diversion of profits from BBPOS to ROAM/Ingenico
Ventures/Ingenico Group or Ingenico GA and also a loss of royalties that both
Plaintiffs charge to others to use the thing misappropriated. This breach and this
loss are continuing.

53. Ingenico has since fully consummated its theft of Plaintiffs’ trade
secrets by fully acquiring ROAM. Ingenico Ventures ultimately decided to close

out the remaining ROAM minority interests, acquiring 100% of the company as its

Page 18
4851-8098-9314.2
fully-owned subsidiary by early 2015.'4 Defendants failed to secure permission at
this time for their wholesale and continuing theft. Pursuant to an Agreement and
Plan of Merger dated December 13, 2017, ROAM merged with and into the
surviving entity, Ingenico GA. Defendants once again failed to secure permission
at this time for their wholesale and continuing theft.
D. _Ingenico Feigns False Interest In AnywhereCommerce To Illicit
AnywhereCommerce’s Sensitive Information And, Eventually,
Destroy It
54. The foregoing presents the backdrop and buildup to the unjustified and
malicious tortious interference by Defendants in Plaintiff AnywhereCommerce’s
contractual and prospective business opportunities with First Data and others.
55. Through the intentional and malicious misuse of the confidential
information of AnywhereCommerce, beginning as early as 2010, Defendants were

able to complete their improper interference in 2015.

1. ROAM & Ingenico Usurp AnywhereCommerce’s Mobile
Licensing Plans

56. For, at least, two years, ROAM’s Graylin kept up a steady stream of
communication with Anywhere Commerce’s Cobrin, a founding member of the

company, with vague promises of a potential equity investment or merger by,

 

14 See Ingenico SA’s Consolidated Financial Statements dated December 31, 2014.

Page 19
4851-8098-9314.2
through, or into ROAM and/or Ingenico in exchange for periodic access to
AnywhereCommerce’s confidential, proprietary, and sensitive business materials.

57. These discussions were conducted through primarily Cobrin and Kron
on behalf of AnywhereCommerce and Graylin and John Coloe (“Coloe”) for
ROAM. Discussions included a proposed acquisition of AnywhereCommerce by
Ingenico, a merger with ROAM, and assorted cross-channel revenue opportunities.

58. On February 23, 2010, Graylin advised Cobrin that “Ingenico showed
interest in HomeATM, they have not explore (sic) the on-line ecommerce market for
debit, but are open to new ideas,” further stating that any “M&A or Investment
activities” would need to involve the Ingenico appointees to ROAM’s board, which
could take time, but that he would follow up with the head of strategy.

59. At some point thereafter, ROAM/Ingenico soured on
AnywhereCommerce, but continued to hold discussions for the purposes of better
understanding Anywhere Commerce’s strategic mPOS plans — that is, so as to better
adopt them and compete against them. One of those plans included the manufacture
and sale of amPOS card reader that interfaced with mobile devices through the audio
jack — a plan that was disclosed to Graylin, and then stolen.

60. After inviting ROAM to make a proposal for mobile device licensing
through AnywhereCommerce, and putting Graylin in direct contact with Lo/BBPOS

to discuss the technological details, Graylin decided to cut out the middle man, or

Page 20
4851-8098-9314.2
AnywhereCommerce, and manufacture its own device through BBPOS. Giving
some false explanation for not licensing the AnywhereCommerce technology, he
went about licensing the exact same technology indirectly, as it turned out, from
BBPOS.

61. All the while, however, ROAM was thieving AnywhereCommerce’s
idea for building an audio jack reader with BBPOS, unbeknownst to
AnywhereCommerce, then debuting AnywhereCommerce’s idea in the market
within months.

2. AnywhereCommerce’s Dead-End Discussions with
ROAM/Ingenico Continue

 

62. Meanwhile, by May 2010, revenue-sharing opportunities were being
explored in greater depth, including the feasibility of a hardware/software/gateway
offering to market. The parties ultimately consummated a reseller agreement to
more formally pursue these opportunities.

63. As the two companies worked on several reseller initiatives, under the
guise of advancing AnywhereCommerce’s interests with Ingenico while in Paris,
Graylin reached out to Cobrin to request AnywhereCommerce’s sensitive
information. Accordingly, on November 14, 2010, Cobrin advised Graylin:

We will begin to accumulate the information discussed. I would
like to execute an NDA with Ingenico, can you please arrange.

64. Graylin thanked him by email later that day, adding:

Page 21
4851-8098-9314.2
Don't forget the projections, i (sic) understand it is hard to project
anything longer than 6 -10 months. Also a detailed list of IP
granted or filed, with specific patent numbers for each territory
filed.

65. On January 25, 2011, Graylin emailed Cobrin and Kron, noting the
“good start to 2011 and lots of changes,” and requesting a call to discuss how the
companies could help each other grow. Cobrin immediately accepted Graylin’s
suggestion and a call was set up for January 27, 2011.

66. That day on February 3, 2011, Graylin confirmed that he was seeking
Series B financing and represented that he was willing to discuss opportunities with
AnywhereCommerce. Per Graylin’s request, Kron emailed Graylin on February 4,
2011 a copy of a patent abstract. In response later that same day, Graylin noted that
the information supplied related to an original patent filed in 2004 by Harry Hargens
for internet PIN debit, inquiring whether “there are any other patents granted or
pending right now?”

67. Unbeknownst to AnywhereCommerce, ROAM was growing concerned
with Ingenico’s insufficient capitalization of its operations, inaction, and general

lack of interest, upon belief. Apparently, by 2011, the company had nearly run out

of cash and was on the verge of bankruptcy, according to Graylin and others.'°

 

© See ROAM Derivative Compl. at Jf 34-39.

Page 22
4851-8098-93 14.2
68. The repeated and specific patent information requests to
AnywhereCommerce were being peppered by ROAM at or around this time.

69. Apparently, ROAM’s and Ingenico’s on-going due diligence efforts
relating to a BBPOS acquisition had come to reveal certain serious questions
regarding the validity of the ROAM Sublicense and the quality of sublicensed rights
granted thereunder by BBPOS derived from “HomeATM” in the production of
ROAM’s product lines.

70. Thus, having uncovered the IP infirmity, as a condition to closing on a
second round investment (first promised by Ingenico in August 2011), Ingenico
extracted from Graylin an agreement to indemnify any losses associated with his
failure to secure a perpetual license between BBPOS and HomeATM for certain
intellectual property, thereby providing ROAM (and its soon-to-be majority
investor, Ingenico) stability in the sublicense of this intellectual property from
BBPOS within sixty days of closing.'®

71. In mid-November 2011, while Graylin was still in Paris with Ingenico,
he reached out to Cobrin again seeking AnywhereCommerce’s sensitive business

information, including information specifically related to the BBPOS/ROAM

 

6 See Graylin’s Complaint against Ingenico SA, ef al. dated September 13, 2013
pending in the Massachusetts Superior Court in Suffolk at docket no. 13-3271 (the
“Graylin Enforcement Compl.”) at [] 28-29.

Page 23
4851-8098-93 14.2
licensing problem. Telling Cobrin that he was closing $40M + and wanted to “start
pitching” AnywhereCommerce to Ingenico, Graylin requested biographies for
Cobrin and Kron, information regarding the corporate structure of the business, an
overview of AnywhereCommerce’s patents and pending patents with jurisdictions
of coverage (i.e., the real targeted material), revenue forecasts, and an executive
summary.

72. This was just a couple months in advance of completing the second
round investment by Ingenico in ROAM on February 6, 2012.

73. Pursuant thereto, Graylin agreed to indemnify any losses associated
with his failure to secure a perpetual license between BBPOS and HomeATM for
certain intellectual property within sixty days of closing.'”

74. By April 2012, ROAM was still actively pursuing an acquisition of
BBPOS. Graylin was actively under pressure to avoid the personal indemnity
exposure extracted by Ingenico should he fail to obtain a perpetual license solution
from “HomeATM” for the IP infirmities uncovered with the BBPOS product line.

75. At this time Graylin advised AnywhereCommerce of its acquisition
intentions regarding BBPOS, noting, however, “after significant legal DD by our
attorneys, we have discovered a few items related to the BBPOS IP that I want to

discuss with you guys].J” These conversations did not resolve by way of any

 

'7 See Graylin Enforcement Compl. at €J 28-29.

Page 24
4851-8098-9314.2
extension of a perpetual license. The failure to obtain perpetual license forced
Defendants to simply thieve what they needed; it also forced them in the coming
years to maliciously and without justification undercut Plaintiffs’ business
relationships, as discussed below.

E. Building The Valuable First Data Relationship

76. First Data is a financial services company presently headquartered in
Atlanta, Georgia. It got its start as one of the nation’s first processors of VISA and
MasterCard bank-issued credit cards. During the 1980s, it was acquired by
American Express. Then, in 1992, FDC spun off from American Express and went
public.

77. In or around 2002, First Data operated in four business segments:
payment services, merchant services, card issuing services, and emerging payments.
FDC acquired TASQ Technology Inc. (“TASQ”) in March 2001, ushering in a
period of accelerated expansion for the company."

78. In relevant part hereto, First Data’s merchant services segment was
comprised of FDMS, a provider of merchant credit and debit card transaction
processing services in the United States, including, among other things, the supply

and deployment of POS devices and other products and services used by merchants

 

'8 See “First Data Corporation 2002 Annual Report (Form 10-K)’. U.S. Securities
and Exchange Commission. March 18, 2003. Retrieved December 3, 2018.

Page 25
4851-8098-9314.2
to accept electronic payment transactions through FDC’s wholly-owned subsidiary,
TASQ.

79. TASQ provides point of sale devices and other equipment necessary to
capture credit, debit, ATM, check, Internet and smart card transactions for First
Data’s merchant business and other partners by entering into development and
services agreements with suppliers, such as Ingenico and, formerly, Plaintiff
AnywhereCommerce, for the products necessary to so operate.

80. Beginning in 2008 and continuing through 2015, AnywhereCommerce
actively negotiated or performed in accordance with the terms and conditions of a
purchase and service agreement that it ultimately consummated with First Data in
September 2012, under which it supplied FDC (via its developer-subsidiary, TASQ)
with mobile “PEDs” (or PIN entry devices) and other mobile commerce solutions,
manufactured by its strategic partner, BBPOS.

81. Over this period, AnywhereCommerce, and in particular Cobrin,
AnywhereCommerce’s First Data account manager, devoted a significant amount of
time and energy in developing this and other strategic partnership opportunities with
First Data and its affiliates on behalf of AnywhereCommerce, all stemming from his
earliest discussions in 2008 with FDMS about mPOS hardware production and

service opportunities.

Page 26
4851-8098-9314.2
82. In May 2010, AnywhereCommerce had continued to make steady
progress towards consummating a distribution contract with First Data, FDC, and/or
TASQ.

83. By February 2012, AnywhereCommerce expected to soon ink a deal
whereby AnywhereCommerce would function as First Data’s exclusive (or nearly
so) hardware supplier for all of its mPOS products (which would be handled by and
funneled through FDC’s subsidiary, TASQ) for the implementation of First Data’s
software and payment gateway provider at the time, Apriva.

F.  AnywhereCommerce Inks A Deal With First Data

84. By July of 2012, AnywhereCommerce had developed three mPOS card
readers, namely, the Rambler, Rover, and Nomad (with the latest Nomad device
nearly ready for launch). AnywhereCommerce was also working on a particular
mPOS device for Bank of America, a “BAM Bento,” in anticipation of
consummating the domestic supplier deal with First Data. The BAM Bento, in fact,
garnered AnywhereCommerce a statue of recognition from Bank of America.

85. On September 27, 2012, AnywhereCommerce and FDMS entered into
a Purchase and Services Agreement for the supply of mPOS hardware within the
United States. The parties also agreed to a Statement of Work dated September 27,

2012 addressing the pricing structure that would govern the supplier arrangement.

Page 27
485 1-8098-93 14.2
86. Performance on the contract had long been underway. Just days after
consummating the deal, on November 1-8, 2012, AnywhereCommerce exchanged
correspondence with First Data and others regarding its production of readers for
Bank of America and gave a status update for the “BAMS Bento” shipment in light
of Hurricane Sandy: 500 units were delivered to TASQ with 50 units being delivered
to Bank of America.

87. On February 20, 2013, First Data supplied AnywhereCommerce its
request for proposal (“RFP”) for Mobile PEDs for its EMEA region. On August 8,
2013, AnywhereCommerce also received an invitation from First Data to participate
in a live auction for its signature “POGO” devices with a magnetic stripe reader
(“MSR”). AnywhereCommerce participated in both opportunities.

88. First Data’s RFP recognized AnywhereCommerce’s rights to the
patented audio-jack interface technology in its RFP. It asked bidding parties to
explain the basis of their rights to use this technology if the proposed interface would
be by audio-jack.

89. In mid-October 2013, AnywhereCommerce received another invitation
from First Data to participate in a RFP via Ariba eSourcing to provide MSR devices
globally. AC participated in the RFP and submitted information for all available

countries except for the UK (z.e., Ireland, Poland, Greece, Germany, India, Australia,

Page 28
4851-8098-9314.2
Hong Kong, Singapore, Malaysia, Brazil, Mexico, and Canada), with an auction
slotted to take place on December 11.

90. In the midst of several pending RFPs, on or around January 16, 2014,
First Data and AnywhereCommerce entered into “Amendment No One” dated
January 16, 2014 to the Purchase and Services Agreement. The parties also executed
“Amendment No One to the Statement of Work Number One” on January 16, 2014,
which provided new sweetheart pricing (to be retro-calculated from October 1, 2013)
for AnywhereCommerce’s entire product line for First Data, but especially deeply
discounted the Rambler device, which was to remain in force for a period of eighteen
months.

91. The discounted pricing was as follows: (i) For POGO, Rambler2 and
Ramble3 Prices $11.99/unit 0-250,000 and $10.99/unit 250,000+; (ii) BAMS Bento
Reader Prices $16.75/unit 0-50,000, $16.20/unit 50,000 -100,000, and $14.73/Amit
100,000+; (iii) Walker Prices $34.46/unit 0-250,000 and $27.75/unit 250,000+; and
(iv) Nomad Prices $84.99/unit 0-250,000 and $73 .90/unit 250,000+.

92. Meanwhile, the RFP process was refreshed in April 2014 with updated
submissions due to First Data on April 16, 2014. On May 29, 2014, First Data
informed AnywhereCommerce that it had been included in the final stages of the
sourcing, process and invited AnywhereCommerce to participate in an eAuction on

June 11, 2014.

Page 29
4851-8098-9314.2
93. On June 18, 2014, First Data requested pricing for a contactless reader
for the Nomad 2.0 or Walker devices, which AnywhereCommerce had indicated
would be ready “late Q3, early Q4.” Upon Cobrin’s follow up, First Data advised:

We have halted temporarily the communication with selected
suppliers due to particular business decisions regarding POGO.

Specifically - in your case - we are pleased to continue business-
as-usual collaboration with your company in the markets where
you were already established as FD supplier.

94. Meanwhile, on May 2, 2014, AnywhereCommerce received an
invitation from First Data to submit pricing consistent with the newly negotiated
sweetheart pricing structure fora POGO RFP for the U.S. market, which it did.

95. Over the course of its dealings with First Data and its affiliates,
AnywhereCommerce performed satisfactorily.

96. As of Apri! 2014, Ingenico had been identified to AnywhereCommerce
as a vendor of First Data (regarding a 2014 client conference hosted by First Data).
Nonetheless, AnywhereCommerce long knew Ingenico to be a large and influential
supplier for First Data respecting its need for countertop retail and multilane large
merchant retail payment solutions.

97. Unaware of Ingenico’s machinations behind the scenes designed to
eventually freeze AnywhereCommerce out of its mPOS niche, as further discussed
below, AnywhereCommerce relentlessly pursued — over a period of years ~ and
ultimately earned its preferred mPOS supplier status with First Data.

Page 30
4851-8098-9314.2
98. This extraordinary expenditure of time and effort was already paying
dividends by 2015. The relationship was lucrative for AnywhereCommerce and
cost-effective for First Data’s direct and indirect mPOS merchants, given the
sweetheart pricing deal negotiated by First Data and the existing mPOS
infrastructure keyed to AnywhereCommerce and its existing and future mPOS
product lines.

99. Indeed, due to the wide-ranging features and characteristics of even the
most comparable mPOS product lines (attributable to manufacture, material, supply
or the like), which, in turn, require individualized customization and integration
solutions to properly interface with applicable API, best practices dictate using as
few as possible hardware suppliers/manufacturers within any given function area.
To do otherwise is logistically complex and an unnecessary waste of time and
resources.

100. AnywhereCommerce’s historical sales during the duration of the First
Data relationship achieved levels of roughly 10,000 to 15,000 units per month. Sales
numbers were very strong in 2014 through 2015 with no apparent new risk factors
or adverse indicators to depress sales forecasts beyond.

101. In addition to a demonstrable increasing demand for these devices (as
evidenced, in part, by its actual sales numbers), AnywhereCommerce expected its

gross margins on the mPOS hardware sales to substantially increase in the immediate

Page 31
4851-8098-9314.2
and near future. AnywhereCommerce anticipated this increase due to a number of
factors, including the natural evolution of product price-point (with older, less
expensive products giving way to newer and more expensive technology and growth
of value-added services), an ever-increasing penetration into the market (both
geographically and in terms of targeted merchant base to include a new micro-
merchant segment), and increase in third party sales attributable to the reputational
and credibility boost of performing in such an important role for First Data.

102. From mid-2014 through 2015, AnywhereCommerce aptly and ably
adapted to rapidly changing market conditions affecting product rollout and
innovation; indeed, this period was one of the most disruptive and transformative
years in the payments industry in nearly 40 years.

103. As more U.S. merchants worked towards adoption of the EMV security
standard as of October 1, 2015, they were forced to order new EMV-compliant
terminals and devices. The forced infrastructure reboot coincided with emerging
contactless payments technology enabled by near-field communication (“NFC”)
chips that are typically embedded in physical credit or debit cards, but increasingly
also reside in wearable devices, smartphones, and other devices, as a clear preferred
mobile acceptance technology.

104. Thus, as the rise in demand for EMV-compliant mPOS hardware,

generally, peaked in advance of the October 1, 2015 deadline, suppliers intensified

Page 32
4851-8098-9314.2
efforts to rollout NFC-enabled devices to meet the artificially stimulated demand for
new terminals and devices.

105. Plaintiffs are informed and believe and thereon allege that
AnywhereCommerce’s development and eventual rollout of NFC-enabled devices
was consistent with or better than that of similarly situated mPOS hardware suppliers
at the time and, in relevant part, substantially identical to the capacity of Ingenico,
who, upon acquiring ROAM, relied on its theft of Plaintiffs’ trade secrets by way of
ROAM/BBPOS.

106. Meanwhile, AnywhereCommerce was still awaiting the official results
of its second round bidding in First Data’s online POGO RFP auction. Plaintiff
AnywhereCommerce is informed and believes and thereon alleges that its bidding
in comparison to the other second round invitees was (1) the lowest (patently, given
the steeply discounted Rambler and Walker lines, as well as latently, considering the
comparable integration savings to be had under the existing mPOS infrastructure);
(ii) the most qualified (having an established track record of success with First Data
in supplying mPOS products over a period of years); and (iii) the most invulnerable
to patent infringement claims in the manufacturing and production of mPOS readers.

G. — The Shoe Drops

107. By August 21, 2015, however, it was clear that First Data would not be

acknowledging AnywhereCommerce as winning bidder for the POGO RFP

Page 33
4851-8098-93 14.2
statement of work. Instead, AnywhereCommerce’s coveted position would go to
Ingenico.

108. Indeed, after having acquired a controlling interest in competitor
ROAM and having begun integrating its mobile solutions into its U.S. operations, it
is believed that Ingenico, in response to its knowledge of Plaintiffs’ business plans
and on the back of its theft of Plaintiffs’ trade secrets, began bundling and
discounting products and services to unfairly inflate its profits and shut out
competition from AnywhereCommerce and similar others in the mPOS space,
generally, and as amPOS supplier for First Data, specifically.

109. Respecting the decision to cut out AnywhereCommerce, Dan Bobier of
First Data told AnywhereCommerce’s Cobrin that the decision was “above his level”
but “was not a product issue.”

110. Cobrin then reached out to his mentor, and AnywhereCommerce
advisory board member, OB Rawls (“Rawls”) who also worked at First Data at the
time. Although not directly involved in the POGO RFP bidding or oversight of the
AnywhereCommerce relationship, Rawls promised to look into it.

111. Over the course of several conversations and after some in-house
digging by Rawls, Rawls advised Cobrin that AnywhereCommerce’s preferred

mPOS supplier status was awarded to Ingenico for “political reasons” internally and

Page 34
485 1-8098-9314.2
confirmed that the decision was “not a product issue, delivery issue, or certification
issue.”

112. Thereafter, AnywhereCommerce’s viable First Data opportunities had
all dried up once Ingenico took hold of First Data’s mPOS needs. It lost its lucrative
mPOS supplier position, merchant referral opportunities, and preliminary
investment interest expressed by FD Ventures after meeting with Ben Love and
others in Atlanta to discuss a possible equity investment in AnywhereCommerce.

113. The acts and omissions of Defendants constitute a tortious interference
with AnywhereCommerce’s business relationship with, among others, FDC, FDMS,
TASQ, First Data Cono Sur SRL (“FD Argentina”), First Data (China) Co., Ltd.
(“FD China”), RapidConnect, TeleCheck Services, Inc. (“TeleCheck”), First Data
Singapore (PTE) Ltd (“FD Singapore”), and FD Ventures, among others.

114. This interference was done without justification and with one or more
improper, illegal, and unacceptable motives, including misappropriating Plaintiffs’
trade secrets, misappropriating its confidential business strategies and know-how,
and maximizing profits and market power at the expense of AnywhereCommerce
and to the detriment of merchants and merchant acquirers in this mobile commerce
space.

115. Defendants’ tortious conduct has also interfered with

AnywhereCommerce’s prospective business relationships with others. For

Page 35
4851-8098-9314.2
example, AnywhereCommerce had opportunities to be the mPOS supplier of many
other groups, opportunities which were usurped by ROAM/Ingenico, including with
PayPal, Inc., YUM!, Wells Fargo, Bank of America, INVENSTAR, Banco Azteca,
and TAXIPASS, among others.

116. Absent Defendants’ interference, the foregoing relations were
reasonably likely to develop. In fact, these include entities for which
AnywhereCommerce had significant discussions with and, in fact, requested
protected account status from ROAM for the supply of mPOS solutions that had
been thieved and usurped by Defendants.

117. This interference was done with improper purpose of injuring
AnywhereCommerce and was accomplished, in part, through the misuse of
confidential and sensitive business information of AnywhereCommerce,
maliciously elicited with Defendants’ fake acquisition promises and other false
claims. Indeed, Ingenico in contravention of confidentiality agreements with
AnywhereCommerce instead appropriated AnywhereCommerce’s business plans
and strategies for its own use over a period of years, and with those strategies in
hand, displaced AnywhereCommerce and interfered with its relationships.

118. The loss of the First Data preferred supplier position was a tremendous
blow to AnywhereCommerce’s business finances and operations and market

presence at the time. As a direct result of the interference, AnywhereCommerce has

Page 36
4851-8098-9314.2
incurred damage including loss of profits, loss of business, loss of future profits, and
costs, the extent of which is, to date, unknown.
CLAIMS AND VIOLATIONS ALLEGED
COUNT I - Tortious Interference With Existing and Prospective Contracts
and Business Relationships (AnywhereCommerce v. Defendants)

119, Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

120. Beginning in or around 2012, after having acquired a controlling
interest in competitor ROAM and having begun integrating its mobile solutions into
its U.S. operations, it is believed that Ingenico began bundling and discounting
products and services, possibly, to unfairly inflate its profits and shut out competition
from AnywhereCommerce and similar others in the mPOS space, generally, and as
amPOS supplier for First Data, specifically.

121. The acts and omissions of Defendants constitute a tortious interference
with AnywhereCommerce’s business relationships with, among others, FDC,
FDMS, TASQ, FD Argentina, FD China, RapidConnect, TeleCheck, FD Singapore,
and FD Ventures, among others.

122. This interference was done without justification and with one or more

improper, illegal, and unacceptable motives, including maximizing profits and

Page 37
4851 -8098-9314.2
market power at the expense of AnywhereCommerce and to the detriment of
merchants and merchant acquirers in this mobile commerce space.

123. Defendants’ tortious conduct has also interfered with
AnywhereCommerce’s prospective business relationships with others. For
example, AnywhereCommerce had opportunities to be the mPOS supplier of many
other groups, opportunities which were usurped by ROAM/Ingenico, including with
PayPal, Inc., YUM!, Wells Fargo, Bank of America, INVENSTAR, Banco Azteca,
and TAXIPASS, among others, the foregoing appearing to be viable customer
relationships, many of which for whom AnywhereCommerce requested protected
account status from ROAM.

124. This interference was done with improper purpose of injuring
AnywhereCommerce and was accomplished, in part, through the misuse of
confidential and sensitive business information of AnywhereCommerce,
maliciously elicited with Defendants’ fake acquisition promises and other false
claims.

125. The acts of Defendants were intentional, malicious, illegal, outrageous,
and/or grossly reckless.

126. Asadirect result of the interference, AnyhwereCommerce has incurred
damage including Joss of profits, loss of business, loss of future profits, and costs,

the extent of which is, to date, unknown.

Page 38
4851-8098-9314.2
127. To the extent that Defendants’ conduct was done knowingly,
intentionally, willfully, wantonly, maliciously, and recklessly, AnywhereCommerce
is entitled to an award of punitive damages.

COUNT I - Violation of The Georgia Trade Secrets Act
(0.C.G.A. §§ 10-1-760, et seq.)
(BBPOS v. Defendants)

128. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

129. The Georgia Trade Secrets Act is meant to prevent the misappropriation
of trade secrets as described herein.

130. BBPOS maintains trade secret-protected information regarding the
manufacture of mPOS devices, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a method,
a technique, a drawing, a process, financial data, financial plans, product plans, or a
list of actual or potential customers or suppliers which is not commonly known by
or available to the public.

131. This information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is the

subject of efforts by BBPOS that are reasonable under the circumstances to maintain

its secrecy.

Page 39
4851-8098-9314,2
132. Defendants acquired BBPOS’s trade secrets by improper means as
described herein, including theft, misrepresentation, breach or inducement of a
breach of a confidential relationship or other duty to maintain secrecy or limit use,
or espionage through electronic or other means.

133. As a result of Defendants’ misappropriation of trade secrets they
experienced a material and unfair competitive advantage in the marketplace which
allowed them to handsomely benefit from their improper conduct to the detriment
of BBPOS and others.

134. This misappropriation was done with improper purpose of injuring
BBPOS for a competitive advantage and was accomplished through the misuse of
confidential and sensitive business information of maliciously elicited with
Defendants’ acquisition promises and other false claims.

135. BBPOS has incurred damages that include both the actual loss caused
by misappropriation and the unjust enrichment caused by misappropriation to be
taken into account in computing actual loss, including loss of profits, market share,
and royalties.

136. Defendants’ misappropriation was willful and malicious entitling
BBPOS to exemplary damages up to double the amount of any award made

hereunder and attorney’s fees.

Page 40
4851-8098-9314.2
COUNT III - Violation of The Massachusetts Trade Secrets Act
(Chapter 93 of the General Laws, Section 19)
(BBPOS v. Defendants)

137. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

138. The recently passed Massachusetts Trade Secrets Act is meant to
prevent the misappropriation of trade secrets as described herein.

139. BBPOS maintains trade secret-protected information regarding the
manufacture of mPOS devices, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a method,
a technique, a drawing, a process, financial data, financial plans, product plans, or a
list of actual or potential customers or suppliers which is not commonly known by
or available to the public.

140. This information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is the
subject of efforts by BBPOS that are reasonable under the circumstances to maintain
its secrecy.

141. Defendants acquired BBPOS’s trade secrets by improper means as

described herein, including theft, misrepresentation, breach or inducement of a

Page 41
4851-8098-9314.2
breach of a confidential relationship or other duty to maintain secrecy or limit use,
or espionage through electronic or other means.

142. As a result of Defendants’ misappropriation of trade secrets they
experienced a material and unfair competitive advantage in the marketplace which
allowed them to handsomely benefit from their improper conduct to the detriment
of BBPOS and others.

143, This misappropriation was done with improper purpose of injuring
BBPOS for a competitive advantage and was accomplished through the misuse of
confidential and sensitive business information of maliciously elicited with
Defendants’ acquisition promises and other false claims.

144. BBPOS has incurred damages that include both the actual loss caused
by misappropriation and the unjust enrichment caused by misappropriation to be
taken into account in computing actual loss, including loss of profits, market share,
and royalties.

145. Defendants’ misappropriation was willful and malicious entitling
BBPOS to exemplary damages up to double the amount of any award made

hereunder and attorney’s fees.

Page 42
4851-8098-9314.2
COUNT IV — Violation of The Defend Trade Secrets Act of 2016
(18 U.S.C. § 1836, et seq.)
(BBPOS v. Defendants)

146. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

147. The recently passed Defend Trade Secrets Act is meant to prevent the
misappropriation of trade secrets as described herein.

148. BBPOS maintains trade secret-protected information regarding the
manufacture of mPOS devices, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a method,
a technique, a drawing, a process, financial data, financial plans, product plans, or a
list of actual or potential customers or suppliers which is not commonly known by
or available to the public.

149. This information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is the
subject of efforts by BBPOS that are reasonable under the circumstances to maintain
its secrecy.

150. The misappropriated trade secrets at issue are related to a product or

service used in, or intended for use in, interstate and foreign commerce.

Page 43
4851-8098-9314.2
151. Defendants acquired BBPOS’s trade secrets by improper means as
described herein, including theft, misrepresentation, breach or inducement of a
breach of a confidential relationship or other duty to maintain secrecy or limit use,
or espionage through electronic or other means.

152. As a result of Defendants’ misappropriation of trade secrets they
experienced a material and unfair competitive advantage in the marketplace which
allowed them to handsomely benefit from their improper conduct to the detriment
of BBPOS and others.

153. This misappropriation was done with improper purpose of injuring
BBPOS for a competitive advantage and was accomplished through the misuse of
confidential and sensitive business information of maliciously elicited with
Defendants’ acquisition promises and other false claims.

154. BBPOS has incurred damages that include both the actual loss caused
by misappropriation and the unjust enrichment caused by misappropriation to be
taken into account in computing actual loss, including loss of profits, market share,
and royalties.

155. Defendants’ misappropriation was willful and malicious entitling

BBPOS to exemplary damages under the statute and attorney’s fees.

Page 44
4851 -8098-9314.2
COUNT V — Breach Of Contract
(BBPOS v. Ingenico GA)

156. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

157. Defendants, through Rotsaert, under the direction of Lazare and
Coonen, thieved BBPOS’s trade secrets and gleaned an unfair competitive
advantage in breach of Rotsaert’s fiduciary duties to ROAM by then allegedly
misusing the stolen technology and trade secrets, and converting the same to
Ingenico’s exclusive benefit without any reasonable value in return, to develop a
directly competitive EMV reader.

158. This amounts to an acknowledged theft of BBPOS’s trade secrets on
the part of Ingenico Group and Ingenico Ventures with the assistance of ROAM’s
then-newly appointed executive, Rotsaert, undertaken with Graylin’s knowledge (if
not consent) as ROAM’s lame-duck Chairman of the Board and CEO.

159. The foregoing also constitutes a breach (acknowledged by no less than
two ROAM executives at the time) of the ROAM Sublicense at § 6.1, which
provides:

Both parties agree to treat the other’s Confidential Information
(as defined below) as confidential, to take all reasonable
measures to protect and prevent the disclosure of and/or
unauthorized use by third parties of the other parties’

Confidential Information, to exercise at least the same degree of
care exercised for the protection of its own Confidential

Page 45
4851-8098-9314.2
Information, and to not use Confidential Information other than
for its intended purpose under this Agreement.

160. Said breach entitles BBPOS to indemnification by Ingenico GA of all

related losses incurred by BBPOS as a result of this improper disclosure of its

confidential material to a direct competitor and the detrimental marketplace impact

suffered by BBPOS. In particular, § 4.3 of the ROAM Sublicense provides:

161.

The Company agrees to indemnify and hold [BBPOS] harmless
from any and all losses, costs, liabilities, or expenses (including
court costs and reasonable fees of attorneys and other
professionals) arising out of or resulting from the breach any
wattanty, representation or other provision of this Agreement by
the Company or arising out of or resulting from any claim
brought by a third party against [BBPOS] as a result of or relating
to any actual or alleged breach hereof by the Company. In the
event of any such claim, [BBPOS] agrees to notify the Company
promptly of the claim and to permit the Company at the
Company’s expense, to assume control of the defence (sic)
thereof with counsel of the Company’s choosing, and cooperate
with the Company in such defence (sic) at the Company’s
expense.

BBPOS has suffered losses, costs, liabilities, or expenses (including

court costs and reasonable fees of attorneys and other professionals) arising out of

or resulting from the breach of Ingenico GA’s confidentiality obligations under the

ROAM Sublicense, entitling BBPOS to recovery of the same from Ingenico GA.

4851-8098-9314.2

Page 46
COUNT VI - Violation of Section 43(a) Of The Lanham Act
(15 U.S.C. § 1125(a))
(BBPOS v. Defendants)

162. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

163. BBPOS spent years and substantial monetary investments in creating
the trade secrets misappropriated by Defendants, such that the ownership of the
misappropriated trade secrets give rise to property rights.

164. Defendants have appropriated the misappropriated trade secrets at little
or no cost, such that Defendants improperly and unfairly have reaped the benefits of
that which they have not sown.

165. Defendants’ acts have injured BBPOS, including by a direct diversion
of profits from BBPOS to Defendants and a loss of royalties that BBPOS charges to
others to use the trade secrets so misappropriated.

166. As a result of Defendants’ unfair competition as described herein,
BBPOS is entitled to recover: (1) Defendants’ profits; (2) BBPOS’s damages arising
herefrom, including loss of profits, market share, and royalties; and (3) the cost of

the action.

COUNT VII — Unjust Enrichment
(Plaintiffs v. Defendants)

167. Plaintiffs incorporate and reallege, as though fully set forth herein, each

and every allegation set forth in the preceding paragraphs of this complaint.

Page 47
4851-8098-9314.2
168. In improperly procuring the trade secrets and business plans of
Plaintiffs, Plaintiffs conferred a substantial benefit upon Defendants.
169. Defendants accepted, retained, and enjoyed the benefit of Plaintiffs’
trade secrets and business plans.
170. The retention of the benefits of Plaintiffs’ trade secrets and business
plans without compensating Plaintiffs would be unjust.
171. The reasonable value of the benefit conferred by Plaintiffs is in excess
of $75,000.
COUNT VII — Violation Of The Georgia Deceptive Trade Practices Act
(O.C.G.A. § 10-1-372(a))
(Plaintiffs v. Defendants)
172. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.
173. Plaintiffs are manufacturer/vendor of goods it supplied to First Data and
others.
174. Defendants are commercial competitors. Their actions as described
above constitute deceptive and unfair trade practices in violation of O.C.G.A. § 10-
1-372(a).
175. The Georgia Deceptive Trade Practices Act was enacted to protect the

public and legitimate business enterprises from those who engage in unfair methods

Page 48
4851-8098-9314.2
of competition and unconscionable, deceptive, or unfair acts or practices in the
conduct of any trade or commerce.

176. Defendants’ actions as alleged herein, constitute unconscionable
commercial practices, deception, fraud, false pretense, false promise, and/or
misrepresentation in violation of O.C.G.A. § 10-1-372(a).

177. Defendants engage in deceptive, unfair, and fraudulent
misrepresentations as alleged herein, including their theft of Plaintiffs’ trade secrets
and business plans and elimination of mPOS competition through leveraging its
historic POS terminal influence globally and through its relationship with First Data,
locally.

178. Consumers, ie., merchants and merchant acquirers, are certain to be
deceived with regard to Defendants’ business practices in initially pretending to
partner with Plaintiffs to then squeezing them out of the marketplace and rebranding
Plaintiffs’ trade secrets and business plans as Ingenico’s own and rebranding those
same products in a manner intended to deceive consumers.

179. As a direct and proximate result of Defendants’ unlawful acts and
omissions, Plaintiffs have suffered an ascertainable loss of money or property in the
form of diverted or lost sales and royalties.

180, Plaintiffs are entitled to compensatory and punitive damages, equitable

and injunctive relief, costs, and reasonable attorney’s fees.

Page 49
4851-8098-9314.2
COUNT IX — Violation Of The Georgia Fair Business Practices Act
(O.C.G.A. §§ 10-1-390, ef seq.)
(Plaintiffs v. Defendants)

181. Plaintiffs incorporate and reallege, as though fully set forth herein, each
and every allegation set forth in the preceding paragraphs of this complaint.

182. Plaintiffs are manufacturer/vendor of goods it supplied to First Data and
others.

183. Defendants are commercial competitors. Their actions as described
above constitute unlawful acts and practices in violation of O.C.G.A. § 10-1-393.

184. The Georgia Fair Business Practices Act was enacted to protect
consumers and legitimate business enterprises from unfair or deceptive practices in
the conduct of any trade or commerce in part or wholly in the state.

185. Defendants’ actions as alleged herein, constitute unconscionable
commercial practices, deception, fraud, false pretense, false promise, and/or
misrepresentation.

186. Defendants engage in deceptive, unfair, and fraudulent
misrepresentations as alleged herein, including their theft of Plaintiffs’ trade secrets
and business plans and elimination of mPOS competition through leveraging its

historic POS terminal influence globally and through its relationship with First Data,

locally.

Page 50
4851-8098-9314.2
187. Consumers, i.e., merchants and merchant acquirers, are certain to be
deceived with regard to Defendants’ business practices in initially pretending to
partner with Plaintiffs to then squeezing them out of the marketplace and rebranding
Plaintiffs’ trade secrets and business plans as Ingenico’s own and rebranding those
same products in a manner intended to deceive consumers.

188. As a direct and proximate result of Defendants’ unlawful acts and
omissions, Plaintiffs have suffered an ascertainable loss of money or property in the
form of diverted or lost sales and royalties.

189. Plaintiffs are entitled to compensatory and punitive damages, equitable
and injunctive relief, costs, and reasonable attorney’s fees.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray:

A. Judgment in Plaintiffs’ favor on all claims asserted against Defendants;

B. Judgment be entered in Plaintiffs’ favor and against Defendants for
statutory damages including but not limited to double damages, costs of this action
(including reasonable attorney’s fees), equitable relief, and for such other further
relief as the Court deems just and proper.

C. Monetary damages arising from Ingenico GA’s breaches of the terms
of the ROAM Sublicense in an amount to be proven at trial but in excess of $75,000,

including without limitation compensatory and actual damages;

Page 51
485 1-8098-9314.2
D. All damages and/or other monetary relief, as provided by federal and
state laws;
E.  Pre-and post-judgment interest, and that such interest be awarded at the
highest legal rate from and after the date of service of the Complaint;
F. Plaintiffs’ costs and disbursements of this suit, including reasonable
attorney’s fees as provided by law and/or contract; and
G. Such other further and different relief as the case may require and the
Court may deem just and proper under the circumstances.
JURY DEMAND
Plaintiffs demand a jury trial.
Respectfully submitted this 20° day of December, 2018.
KUTAK ROCK LLP
/s/ Gregory R. Crochet
Gregory R. Crochet
Georgia Bar No. 196650
303 Peachtree Street, N.E.
Suite 2750
Atlanta, GA 30308
(404) 222-4600 (Telephone)

(404) 222-4654 (Facsimile)
ereg.crochet(@kutakrock.com

 

 

and

Page 52
4851-8098-9314.2
485 1-8098-9314.2

/s/ Oliver D. Griffin

Oliver D. Griffin

Pro Hac Vice Forthcoming
Pennsylvania Bar No. 88026
Oliver. griffin@kutakrock.com
Peter N. Kessler

Pro Hac Vice Forthcoming
Pennsylvania Bar No. 209033
Peter.kessler(@kutakrock.com
Melissa A. Bozeman

Pro Hac Vice Forthcoming
Pennsylvania Bar No. 201116
Melissa.bozeman@kutakrock.com
1760 Market Street

Suite 1100

Philadelphia, PA 19103-4104
(215) 299-4384 (Telephone)
(215) 981-0719 (Facsimile)

Attorneys for Plaintiffs

Page 53
